TJOFLAT, Chief Judge,
dissenting:
I respectfully dissent.
This case has been before the district court three times and before this court twice. See Hiram Walker & Sons, Inc. v. Kirk Line, 877 F.2d 1508 (11th Cir.1989) (“HW F); Hiram Walker & Sons, Inc. v. Kirk Line, 963 F.2d 327 (11th Cir.1992) (“HW II”). Nevertheless, I am convinced that the main issue to be decided — when legal delivery took place— remains unresolved.1 It is time that we resolve it.
What must be our focus is not the point of physical delivery of the liqueur, that is, when the transfer of the Tia Maria from one container to another was completed; of course, that never happened in this case.2 Rather, this case turns on the time at which legal delivery occurred: At what point was “Kirk *1379Line’s duty ... fulfilled?” HW I, 877 F.2d at 1516; HW II, 963 F.2d at 330 n. 3.
General maritime law holds that a carrier’s responsibilities include unloading the cargo onto the dock and making it accessible to the consignee. See F.J. Walker, Ltd. v. Motor Vessel “Lemoncore”, 561 F.2d 1138, 1142 (5th Cir.1977).3 And, although one searches in vain for a conclusive definition of “delivery” in the Harter Act, 46 U.S.C.App. § 190 (1988),4 delivery typically requires nothing more than “discharge of cargo upon a fit and customary wharf.” Allstate Ins. Co. v. Imparca Lines, 646 F.2d 166, 168 (5th Cir. Unit B May 1981). Yet, that definition is subject to modification “according to the custom and usage of the port.” Id. (quoting Walker, 561 F.2d at 1144).
In its post-trial findings of fact and conclusions of law entered after our remand in HW I, the district court made two findings of fact that are of some assistance to our understanding of “custom and usage” at the Port of Miami.5 First, the district court concluded that, “[ajccording to an oral agreement between Hiram Walker and Indian River, Indian River was responsible for pumping the Tia Maria cargo into its trailer.” In other words, in the case of a standard, pump transfer, legal delivery took place, at the latest, at the time the two containers were aligned and Indian River was prepared to begin the pump transfer. Second, the district court noted that “Hiram Walker had no agreement with Indian River regarding how the liqueur should be transferred if it were not pumped.” Thus, in the absence of a pump transfer, Hiram Walker and Indian River had not agreed contractually to a point of legal delivery. It might well be that legal delivery took place at the time the containers were aligned, just as in a pump transfer; it is equally conceivable, however, that legal delivery would have taken place only after the liqueur physically had passed from one container to a second.
Earlier, it appeared that the delivery receipt might be probative as to the point of legal delivery; now, however, it appears that the receipt may be of no use to us in resolving this contentious issue.6
In the absence of a probative delivery receipt, then, we must turn to indicia of control. The facts reveal that, as of the time at which Eller aligned the tank car with Indian River’s truck, Indian River controlled the direction of events. Indian River’s driver could have provided the device by which the Tia Maria would be pumped from the tank. Having failed to bring that device, he could have directed that Eller leave the tank car in place in order that he might obtain the necessary pumping attachment. Or, as eventually occurred, he could have directed that Eller accomplish a gravity feed. Moreover, the Indian River driver could have stopped the gravity feed at any time and, after obtaining the necessary equipment, performed a pump transfer.
Thus, through it all, Eller’s actions were dictated by Indian River’s driver. Control of the process by which the contents of the tank would be transferred rested with Indian River and, with it, control of the Tia Maria itself. Legal delivery had taken place.
Eller’s liability is not at issue; that was settled years ago. The amount of damages also is not questioned. I, therefore, would remand to the district court with the instruc*1380tion that judgment be entered on behalf of Hiram Walker and against Eller for the complete injury suffered without regard to the $500 COGSA limitation.

. I believe the issue we must examine on appeal (when legal delivery took place) to be broader than that presented in the majority opinion (whether the district court was clearly erroneous in finding that the delivery receipt was issued inadvertently). See Ante maj. opinion at 1374. Accordingly, I believe our standard of review to be de novo as the determination of legal delivery is a question of law (or, at the least, a mixed question of law and fact), not a question of fact subject to a clearly erroneous standard.


. The district court's amended findings of fact and conclusions of law, entered after our remand in HW II, belie its continued treatment of change of custody and legal delivery as interchangeable: “As long as the Tia Maria remained in Tank # 24, it had not been delivered to Hiram Walker's agent, Indian River.” Amended Conclusion of Law No. 8. It is the district court's mistaken equivalence of these concepts that mandates appellate de novo review.


. In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), this court adopted as binding precedent decisions of the former Fifth Circuit handed down prior to October 1, 1981.


. The Harter Act defines the duty of care from the time goods are discharged from the ship until they are delivered to the consignee. See Allstate Ins. Co. v. Imparca Lines, 646 F.2d 166, 168 (5th Cir. Unit B May 1981).


. We have accepted the findings of fact in the district court's first opinion on remand as not clearly erroneous. HW II, 963 F.2d at 330.


.Delivery receipts, the district court correctly concluded, typically were issued only after physical delivery, regardless of the means of transfer (pump or gravity). Thus, in the case of a pump transfer, although physical delivery of the liqueur and the issuance of the delivery receipt were closely conjoined, there was no nexus between the legal delivery of the Tia Maria and issuance of the delivery receipt. Eller has not demonstrated — and the district court has not found— that the delivery receipt is of any greater probative value in determining the point of legal delivery for gravity transfers either.